Title: To Thomas Jefferson from William Short, 25 November 1807
From: Short, William
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philadelphia Nov: 25—07
                        
                        I have postponed from day to day answering your kind & friendly letter of the 15th. because I expected
                            every day would fix the point of Monroes return or stay. The papers now tell us he has really taken leave—of course his
                            return certain.—This would in some degree diminish my original sin of Virginianism—which I suppose would, if necessary,
                            be objected, by those who are fearful or not friendly; notwithstanding my present domicil &c. that I might state
                            as washing it off.
                        My location has been often revolved in my mind since the reciept of your letter, & I have really looked for
                            a carriage which might answer the purpose of my voyage & my residence at Washington—without being absolutely decided on
                            the subject—If there were no obstacle but my residence there it would be removed without difficulty—but when I carry my
                            mind forward to that circumstance, I cannot resist an impression which forces itself on me, that I should soon appear, in
                            their eyes as one of a class (numerous at the Sitios in Spain, though rare with us) called pieterdientes. Besides this being disagreeable in itself, it would I apprehend, counteract our
                            views—as it would cause the malevolent passions & place them in sentinel at the door—If I am to understand that the
                            obstacle would be in the Senate chamber, I conscientiously believe, after frequent examination of the subject, that it
                            would be rather increased than diminished by being in this way among them—In that body there are certainly divisions—To
                            please one would be the sure means of displeasing another—& one enemy in such cases is more efficient than many times
                            that number of friends. This is in the invariable nature of things.
                        “L’amitié se rebute & le malheur la glace;”
                        “La haine est implacable, & jamais no se lasse.”
                        As it is; if the manner of my life since my return to America has acquired me no new friends, it has
                            prevented my making new enemies. The more I examine the subject & myself, the more I am confirmed in the opinion, that I
                            can in no way be presented to the Senatorial ordeal, in so favorable a manner as that which would require them to rely on
                            your knowlege of me, & such knowlege as they may acquire if they chuse it, from the records of the department of State—These will vouch for my industry, my zeal & my unremitting attention to the various labors imposed on me—As to the rest
                            they would, I should suppose, be willing to confide in you—You would of course feel the responsibility the
                            greater—perhaps too great—Of this it is not for me to judge.
                        The observation & study of the public & private springs of our governmental machine, would certainly be
                            both pleasing & interesting to me—To a person intending to locate his ambition in domestic office, it must be
                            indispensable—but for transacting any particular business with a foreign government, it would seem to me more necessary
                            to possess a knowlege of the characters & secret springs of that government.—It is useless for me to say more although I
                            could enlarge much on this chapter if I did not respect your occupied moments.
                        So much I have thought it right to say without abandoning altogether the idea of paying a visit to
                            Washington, notwithstanding my aversion to our roads &c. in the winter; & my apprehension that I should lose
                            more than gain by it—The position of the lodging house you mention & the company I should find there would be
                            particularly agreeable to me—I mentioned this house to Genl. Mason without mentioning the source of my information; & I
                            was tempted for a moment to ask him to enquire if I could be accomodated there—but as he thinks that I once was to have
                            accompanied him to N-York (of which I have not the most distant recollection) & shewed little knowlege of my own
                            mind &c which story he says he told you & my other friends, I was afraid to commit myself with him;
                            lest if I should not go, he should be authorized to subjoin this also. I thought it best therefore to answer his very kind
                            sollicitation, by general terms of expression, that I had some thoughts of visiting his region in the course of the
                            winter.
                        Monroe’s arrival will ascertain if negotiation is to continue—In that case perhaps you would chuse to join
                            some one with Mr P.—The report now here is however that a minister for the negotiation is to be sent to this country.
                        I desire sincerely that Bonap: may give sincerely his aid in the affair in question—He would be the most
                            effectual negotiator—But should it meet with delay, that would be the affair of my predilection—I have deceived myself
                            perhaps in thinking I had some kind of right of seniority there. The present duumvirate have been long known not to draw
                            together—of course to counteract each other—Had I gone last year to the camp of Bona: his interposition if to be had,
                            would have been had sooner.
                        The plan of taking measures as to foreign loans before they are wanted is wise in various considerations. To
                            these people of routine my signature is so well known that it would have some effect as it would remind them of loans so
                            punctually complied with—& I have no doubt that the U.S. could obtain more & on better terms than any
                            other power at this moment; I do not know if I understand what you intend by the expression “our joint views”. speaking on
                            that subject; but should this or any occasion occur in which I could render service to the public, & do honor to
                            myself, in giving you satisfaction & showing that I have your approbation still, it would certainly make me very
                            happy.
                        What you say of Genl. Moreau is worthy of you both—He, poor man, passed rapidly through this City eight or
                            ten days ago to Pittsburgh, to go down the river to N. Orleans, return in Feby. or March to Charleston & from thence
                            hither by land—Mde. Moreau is gone to France overwhelmed with grief, as is the Genl, for the loss of their only son—She
                            returns next autumn, & in the mean time he means never to be stationary, & to endeavour to run from his
                            melancholy mind.
                        I remain my dear Sir, truly & sincerely yours
                        
                            W Short
                     
                        
                    